Citation Nr: 1447286	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  13-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 2007, for the award of service connection for ischemic heart disease, diagnosed as coronary artery disease associated with herbicide exposure, status post myocardial infarction (ischemic heart disease). 

2.  Entitlement to an effective date earlier than July 7, 2010, for the award of a 100 percent disability rating for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1963 to August 1963, and from December 1963 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this claim is now with the RO in Winston-Salem, North Carolina.   

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On October 19, 2007, the Veteran submitted correspondence that can reasonably be construed as a claim for service connection for ischemic heart disease.  The Veteran's ischemic heart disease manifested before October 19, 2007.  

2.  Prior to July 7, 2010, the Veteran's ischemic heart disease required continuous medication usage for proper management; chronic congestive heart failure, an activity workload tolerance of 3 METs of less, or a left ventricular ejection fraction of less than 30 percent was not shown.  

3.  It was not factually ascertainable that the Veteran's ischemic heart disease was manifested by an activity workload tolerance of 3 METs or less until July 7, 2010.   



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 19, 2007, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).

2.  The criteria for an effective date prior to July 7, 2010, for the grant of a 100 percent disability rating for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In this case, the Veteran's original claim for service connection for ischemic heart disease was granted, and a staged rating was assigned.  He then appealed the downstream issue of entitlement to an earlier effective date of service connection and an earlier effective date of the 100 percent disability rating assigned for ischemic heart disease.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As will be explained below, the law, and not the facts, is dispositive of the effective dates in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issue of entitlement to an effective date earlier than October 19, 2007, for the award of service connection and an effective date earlier than July 7, 2010, for the award of a 100 percent disability rating for ischemic heart disease has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Earlier Effective Date Associated with the Award of Service Connection for Ischemic Heart Disease Analysis

In the December 2010 rating decision granting service connection for ischemic heart disease, a 10 percent evaluation was assigned effective October 19, 2007, and a 100 percent evaluation was assigned effective July 7, 2010.  In several statements in support of his appeal, the Veteran contends that the effective date of the grant of benefits should be August 11, 2006, the date of the myocardial infarction.  Alternatively, the Veteran contends that the effective date of the grant of benefits should be November 1, 2006, the date he contends he filed a claim for benefits.  

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).  

The claim leading to the award of service connection was received by the RO on September 8, 2009.  Although this was the date of claim, the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. 
§ 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under 
38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to the September 8, 2009 claim, or whether VA denied compensation for ischemic heart disease.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although the record reflects that there was no prior claim or denial expressly relating to the term ischemic heart disease, the RO identified a statement received by VA on October 19, 2007, as a claim for ischemic heart disease when it awarded service connection.  The October 19, 2007 statement was a claim for entitlement to a total disability rating based upon individual employability (TDIU) in which the Veteran indicated that he had a heart attack and had underwent heart surgery.  Despite the Veteran's contentions that he filed a claim in November 2006, the record contains no correspondence from the Veteran prior to October 2007 in reference to his heart condition.  

The record does contain a February 1979 VA hospital discharge report that indicates electrocardiogram results of a normal sinus rhythm with nonspecific ST changes; however, this discharge report does not otherwise reflect the presence of a cardiac disability, such as any symptoms reported by the Veteran, objective findings, or clinical impressions made by the physician.  Furthermore, while 
38 C.F.R. § 3.157 provides that a VA report of examination or hospitalization will be accepted as an informal claim for benefits, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's October 2007 statement was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, even though VA records dated prior to October 19, 2007, were of record, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for ischemic heart disease, was of record earlier than October 19, 2007.  38 C.F.R. 
§ 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  

When liberally interpreting the October 2007 claim, the Board finds that the claim pertained to the covered herbicide disease of ischemic heart disease.  Thus, the Board finds that the date of claim for service connection for ischemic heart disease is October 19, 2007.  See 38 C.F.R. § 3.816(c)(2).  Prior to October 19, 2007, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease. Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is October 19, 2007, which is the date of claim.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Evidence contained in the record indicates that the Veteran suffered a myocardial infarction on August 11, 2006, and subsequently underwent coronary artery bypass graft surgery on August 14, 2006.  The August 2006 private hospital discharge report indicates that the Veteran reported a 10-day history of chest pain with a significant increase in pain the day prior to admission.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's "disability arose" at least by August 1, 2006, as there is no evidence earlier than that date which references ischemic heart disease.  Given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for ischemic heart disease is October 19, 2007.  See 
38 C.F.R. § 3.816(c)(2).  

Earlier Effective Date for the Award of a 100 Percent Rating for Ischemic Heart Disease Analysis

As indicated above, when the RO granted service connection for ischemic heart disease in the December 2010 rating decision, an initial disability rating of 10 percent was assigned, which was increased to 100 percent effective July 7, 2010.  In addition to disagreeing with the effective date of the award of service connection addressed above, the Veteran disagreed with the effective date assigned for the 100 percent rating for ischemic heart disease.  Thus, he essentially contends that the 100 percent disability rating is warranted prior to July 7, 2010.  

The appeal pertaining to ischemic heart disease is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  

The Veteran's ischemic heart disease, which has been diagnosed as coronary artery disease (CAD), has been evaluated under Diagnostic Code 7005.  Under that diagnostic code, a 10 percent disability rating is warranted for CAD when a veteran's heart disability manifests in an activity tolerance workload greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; requires continuous medication for control.  A 100 percent disability rating is warranted for CAD when a veteran's heart disability manifests chronic congestive heart failure, or; an activity workload tolerance of 3 METs or less with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or; a left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran was afforded a VA examination in connection with his claim of service connection on July 7, 2010.  The VA examiner noted the Veteran's myocardial infarction and subsequent coronary artery bypass graft surgery.  The VA examiner noted the Veteran's current symptoms of angina, fatigue, and dyspnea, and estimated the Veteran's activity workload tolerance to be 3 METs.  Based on the results of the VA examination, a 100 percent disability rating was assigned effective July 7, 2010, the date entitlement arose to the 100 percent disability rating.    

Based on a careful review of the record, the criteria for a 100 percent rating were met on July 7, 2010, the date the VA examiner noted the Veteran's symptoms of angina, fatigue, and dyspnea, and estimated the Veteran's METs level at 3 as a result of his ischemic heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Therefore, July 7, 2010, was the date the RO assigned as the effective date for the 100 percent rating.  Prior to July 7, 2010, the evidence does not show that the disability resulted in chronic congestive heart failure, an activity workload tolerance of 3 METs of less, or a left ventricular ejection fraction of less than 30 percent.  VA treatment records contained in the record between October 19, 2007, and July 7, 2010, reflect that the Veteran consistently denied symptoms of chest pain, fatigue, and dyspnea, and also that the Veteran reported that repeated cardiac stress testing was normal.  Thus, based on the evidence reflective of the Veteran's disability picture prior to July 7, 2010, the criteria for a 100 percent rating were not met.  Id. 

As indicated previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  While receipt of the Veteran's claim for service connection was in October 2007, as discussed above, the Board finds that the date on which entitlement arose to the 100 percent disability rating is July 7, 2010, the date of the VA examination.  Without sufficient evidence showing that a 100 percent rating was factually ascertainable prior to July 7, 2010, an earlier effective date for the 100 percent rating is not warranted.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o) (effective date of disability compensation can be when entitlement arose or the earliest date as of which it is 

factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date).  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an effective date earlier than October 19, 2007, for a grant of service connection for ischemic heart disease is denied. 

Entitlement to an effective date earlier than July 7, 2010, for a 100 percent disability rating for ischemic heart disease is denied.



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


